 Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 1 of 34 Page ID #6                                   FILED
                                                                                          Massac Co. Circuit Court
                                                                                                 1st Judicial Circuit
                                                                                          Date: 3/19/2020 1:48 PM
                                                                                                  Sandra M. Riepe


                                    IN THE CIRCUIT COURT
                                   FIRST JUDICIAL CIRCUIT
                                  MASSAC COUNTY, ILLINOIS

THOMAS JOHNSON,                             )
                                            )
       Plaintiff,                           )
                                            )                  2020L2
vs.                                         )       Case No.:_________________
                                            )
JAMES A. McQUAGGE,                          )
                                            )       JURY DEMAND OF TWELVE
       Serve at:                            )
       1889 E. Shore Drive                  )
       Dallas, TX 75217,                    )
                                            )
CRETE CARRIER CORPORATION,                  )
                                            )
       Serve at:                            )
       400 NW 56th Street                   )
       Lincoln, NE 68528,                   )
                                            )
       Defendant.                           )

                                         COMPLAINT

                             COUNT I – Negligence James A. McQuagge

       COMES NOW, the Plaintiff, Thomas Johnson, by and through his attorney, Micah S.

Summers of Walton Telken, LLC and for Count I of his cause of action against the Defendant,

James A. McQuagge, states as follows:

       1.      That at all times mentioned herein, the Defendant, James A. McQuagge, was a

resident of the State of Texas.

       2.      That at all times herein mentioned, the Plaintiff, Thomas Johnson, was a resident

of State of Tennessee.

       3.      That on or about the 8th day of April 2018 the Defendant, James A. McQuagge, was

the operator of a tractor trailer/motor vehicle traveling on westbound on Interstate 24 Massac

County, State of Illinois.



                             Case No.:
                                           Page 1 of 5
                                                                                  EXHIBIT 1
 Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 2 of 34 Page ID #7




       4.      At that time and place, Plaintiff, Thomas Johnson, was the operator of a box truck

traveling westbound on Interstate 24 Massac County, State of Illinois.

       5.      That at all times mentioned herein, it was the duty of the Defendant, James A.

McQuagge, to use reasonable care and caution for the safety of others, including the Plaintiff.

       6.      That at said time and place, the Defendant, James A. McQuagge, negligently

operated his tractor trailer/motor vehicle so that as a direct and proximate result thereof, caused

the motor vehicle he was operating to collide into the Plaintiff’s tractor trailer/motor vehicle.

       7.      That at all time mentioned herein, the Defendant, James A. McQuagge, was guilty

of one or more of the following negligent acts or omissions:

               a.      Failed to keep a proper or any look out for the Plaintiff and other traffic on
                       a public roadway;

               b.      Failed to keep his tractor trailer/motor vehicle under proper control;

               c.      Negligently and carelessly collided with the vehicle of the Plaintiff;

               d.      Failed to stop, swerve or otherwise maneuver his tractor trailer/motor
                       vehicle in order to avoid a collision, since he saw or should have seen that
                       a collision was impending and had ample opportunity to avoid it;

               e.      Failed to see and observe the Plaintiff when he was operating his tractor
                       trailer/motor vehicle;

               f.      Failed to stop his tractor trailer/motor vehicle in time to avoid an accident;

               g.      Failed to keep a proper distance between his tractor trailer/motor vehicle
                       and Plaintiff’s motor vehicle;

               h.      Negligently and carelessly operated is tractor trailer/motor vehicle without
                       due regard for the safety of all persons in violation of 625 ILCS 5/11-601(a);

               i.      Negligently and carelessly failed to conduct a pre-trip inspection in
                       violation of CFR 49 §§ 397.3 and 392.7; and/or

               j.      Was otherwise negligent.

       8.      That as a direct and proximate result of one or more of the foregoing acts or

omissions of negligence by the Defendant, the Plaintiff, Thomas Johnson, sustained severe and

                           Case No.:
                                             Page 2 of 5
 Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 3 of 34 Page ID #8




permanent injuries both internally and externally, on numerous parts of his body and nervous

system were injured and their functions impaired and mental anguish; and he has in the past and

will in the future continue to suffer great pain and anguish; he has expended and will be compelled

to expend large sums of money for certain doctor, hospital, medical, and pharmaceutical expenses

for the treatment of said injuries and will be compelled to expend large sums of money in the future

for the treatment of his injuries; and he has lost and will in the future lose wages from his gainful

employment and he has been damaged in his future earning capacity.

       WHEREFORE, the Plaintiff, Thomas Johnson, prays for judgment against the Defendant,

James A. McQuagge, in an amount more than Fifty-Thousand Dollars ($50,000.00), plus costs of

suit and for any other relief this Honorable Court deems just and proper.

JURY DEMAND OF TWELVE

                     COUNT II – Negligence – Crete Carrier Corporation

       COMES NOW Plaintiff Thomas Johnson by and through his attorneys Micah S. Summers

of Walton Telken, LLC for his Count II of this Complaint against Defendant Crete Carrier

Corporation (hereinafter “Defendant”), states as follows:

       9.      Plaintiff realleges and incorporates the allegations in paragraphs 1 through 8 of the

of this Complaint as though fully set forth in this Paragraph 9.

       10.     That at all times relevant herein Crete Carrier Corporation was a corporation

organized under the laws of the state of Nebraska with its principle address at 400 NW 56 th St., -

Lincoln, Nebraska 68528-8842, and conducting business in Massac County, State of Illinois.

       11.     At the aforesaid date, time and location, Defendant Crete Carrier Corporation, by

and through its agent, servant and/or employee, James A. McQuagge, committed one or more of

the following negligent acts or omissions:



                           Case No.:
                                             Page 3 of 5
 Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 4 of 34 Page ID #9




               a       Failed to keep a proper or any look out for the Plaintiff and other traffic on
                       a public roadway;

               b.      Failed to keep its tractor trailer/motor vehicle under proper control;

               c.      Negligently and carelessly collided with the vehicle of the Plaintiff;

               d.      Failed to stop, swerve or otherwise maneuver its tractor trailer/motor
                       vehicle in order to avoid a collision, since it saw or should have seen that a
                       collision was impending and had ample opportunity to avoid it;

               e.      Failed to see and observe the Plaintiff when it was operating its tractor
                       trailer/motor vehicle;

               f.      Failed to stop its tractor trailer/motor vehicle in time to avoid an accident;

               g.      Failed to keep a proper distance between its tractor trailer/motor vehicle and
                       Plaintiff’s motor vehicle;

               h.      Negligently and carelessly operated its vehicle without due regard for the
                       safety of all persons in violation of 625 ILCS 5/11-601(a);

               i.      Negligently and carelessly failed to conduct a pre-trip inspection in
                       violation of CFR 49 §§ 397.3 and 392.7;

               k.      Negligently hired and employed James A. McQuagge; and/or

               m.      Was otherwise negligent.

       12.     That as a direct and proximate result of one or more of the foregoing acts or

omissions of negligence by the Defendant, the Plaintiff, Thomas Johnson, sustained severe and

permanent injuries both internally and externally, on numerous parts of his body and nervous

system were injured and their functions impaired and mental anguish; and he has in the past and

will in the future continue to suffer great pain and anguish; he has expended and will be compelled

to expend large sums of money for certain doctor, hospital, medical, and pharmaceutical expenses

for the treatment of said injuries and will be compelled to expend large sums of money in the future

for the treatment of his injuries; and he has lost and will in the future lose wages from his gainful

employment and he has been damaged in his future earning capacity.

                           Case No.:
                                            Page 4 of 5
Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 5 of 34 Page ID #10




       WHEREFORE, the Plaintiff, Thomas Johnson, prays for judgment against the Defendant,

Crete Carrier Corporation, in an amount more than Fifty-Thousand Dollars ($50,000.00), plus

costs of suit and for any other relief this Honorable Court deems just and proper.

JURY DEMAND OF TWELVE

                                      WALTON TELKEN, LLC


                                      BY:___/s/Micah S. Summers_______________
                                            Micah S. Summers, #6284093
                                            241 North Main Street
                                            Edwardsville, IL 62025
                                            Ph: 618-307-9880
                                            Fax: 618-307-9881
                                            Email: msummers@waltontelken.com
                                            ATTORNEYS FOR PLAINTIFF




                          Case No.:
                                           Page 5 of 5
Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 6 of 34 Page ID #11                                    FILED
                                                                                           Massac Co. Circuit Court
                                                                                                  1st Judicial Circuit
                                                                                           Date: 3/19/2020 1:48 PM
                                                                                                   Sandra M. Riepe


                                 IN THE CIRCUIT COURT
                                FIRST JUDICIAL CIRCUIT
                               MASSAC COUNTY, ILLINOIS

THOMAS JOHNSON,                             )
                                            )
       Plaintiff,                           )
                                            )                  2020L2
vs.                                         )       Case No.:_________________
                                            )
JAMES McQUAGGE,                             )       JURY DEMAND OF TWELVE
                                            )
CRETE CARRIER CORPORATION,                  )
                                            )
       Defendant.                           )

                                 ENTRY OF APPEARANCE

       COMES NOW, Micah S. Summers and Walton Telken, LLC, and hereby enter their

appearance as counsel for and on behalf of Plaintiff, Thomas Johnson, in the above-styled case.

                                     WALTON TELKEN, LLC

                                     BY:    /s/ Micah S. Summers
                                            Micah S. Summers, #6284093
                                            241 North Main Street
                                            Edwardsville, Illinois 62025
                                            Ph: 618-307-9880
                                            Fax: 618-307-9881
                                            Email: msummers@waltontelken.com
                                            ATTORNEYS FOR PLAINTIFF




                             Case No.:
                                           Page 1 of 1
Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 7 of 34 Page ID #12                         FILED
                                                                                Massac Co. Circuit Court
                                                                                       1st Judicial Circuit
                                                                                Date: 3/19/2020 1:48 PM
                                                                                        Sandra M. Riepe


                               IN THE CIRCUIT COURT
                              FIRST JUDICIAL CIRCUIT
                             MASSAC COUNTY, ILLINOIS

THOMAS JOHNSON,                            )
                                           )
       Plaintiff,                          )
                                           )               2020L2
vs.                                        )       Case No.:_________________
                                           )
JAMES A. McQUAGGE,                         )
                                           )
CRETE CARRIER CORPORATION,                 )
                                           )
       Defendant.                          )


                             PLAINTIFF’S JURY DEMAND

       COMES NOW Plaintiff, Thomas Johnson, by and through his attorneys, Micah S.

Summers and Walton Telken, LLC, and herby demands a trial by jury.

                                   WALTON TELKEN, LLC


                                   BY:     /s/ Micah S. Summers
                                           Micah S. Summers, #6284093
                                           241 North Main Street
                                           Edwardsville, IL 62025
                                           Ph: 618-307-9880
                                           Fax: 618-307-9881
                                           Email: msummers@waltontelken.com
                                           ATTORNEYS FOR PLAINTIFF




                               Case No.
                                          Page 1 of 1
Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 8 of 34 Page ID #13               FILED
                                                                      Massac Co. Circuit Court
                                                                             1st Judicial Circuit
                                                                      Date: 3/19/2020 1:48 PM
                                                                              Sandra M. Riepe




                                                  2020L2

                                         JURY DEMAND OF TWELVE

CRETE CARRIER CORPORATION,
           Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 9 of 34 Page ID #14
          7KLVIRUPLVDSSURYHGE\WKH,OOLQRLV6XSUHPH&RXUWDQGLVUHTXLUHGWREHDFFHSWHGLQDOO,OOLQRLV&LUFXLW&RXUWV
                                                                                                      For Court Use Only
         67$7(2),//,12,6
          &,5&8,7&2857
                                                               6800216
   0DVVDF                   &2817<

  ,QVWUXFWLRQV
(QWHUDERYHWKH
FRXQW\QDPHZKHUH
WKHFDVHZDVILOHG        7KRPDV -RKQVRQ
(QWHU\RXUQDPHDV          3ODLQWLII3HWLWLRQHU(First, middle, last name)
3ODLQWLII3HWLWLRQHU
(QWHUWKHQDPHV RI DOO
SHRSOH\RXDUHVXLQJDV     Y
'HIHQGDQWV
5HVSRQGHQWV                                                                                           2020L2
(QWHUWKH&DVH             -DPHV $ 0F4XDJJH DQG &UHWH &DUULHU &RUSRUDWLRQ
1XPEHUJLYHQE\WKH        'HIHQGDQW5HVSRQGHQW (First, middle, last name)                        &DVH1XPEHU
&LUFXLW&OHUN


,Q LI\RXUODZVXLWLV        ,QIRUPDWLRQDERXWWKHODZVXLW
IRUPRQH\HQWHUWKH
                                   $PRXQWFODLPHG 
DPRXQWRIPRQH\\RX
VHHNIURPWKH
'HIHQGDQW                      &RQWDFWLQIRUPDWLRQIRUWKH3ODLQWLII3HWLWLRQHU
5HVSRQGHQW                       1DPH(First, Middle, Last) 7KRPDV -RKQVRQ
,Q HQWHU\RXU                  6WUHHW$GGUHVV$SW  7LPEHU 5LGJH 'ULYH
FRQWDFWLQIRUPDWLRQ
                                   &LW\6WDWH=,3 1DVKYLOOH 71 
,IPRUHWKDQSHUVRQ
LVEULQJLQJWKLV                  7HOHSKRQH 615-891-4157
ODZVXLWDWWDFKDQ                F 6HHDWWDFKHGIRUDGGLWLRQDO3ODLQWLII3HWLWLRQHUFRQWDFWLQIRUPDWLRQ
Additional
Plaintiff/Petitioner
Contact Information              &RQWDFWLQIRUPDWLRQIRUWKH'HIHQGDQW5HVSRQGHQW
IRUP                             1DPH(First, Middle, Last) &UHWH &DUULHU &RUSRUDWLRQ
,Q HQWHUWKHQDPHRI           6WUHHW$GGUHVV$SW  1: WK 6WUHHW
WKHSHUVRQ\RXDUH
                                   &LW\6WDWH=,3 /LQFROQ 1( 
VXLQJDQGWKHLU
DGGUHVV                          7HOHSKRQH
,IPRUHWKDQSHUVRQLV          ✔ 6HHDWWDFKHGIRUDGGLWLRQDO'HIHQGDQW5HVSRQGHQWFRQWDFWLQIRUPDWLRQ
                                   F
EHLQJVXHGDWWDFKDQ
Additional
Defendant/Respondent
Contact Information
IRUP




                                      <RXKDYHEHHQVXHG
                                      )ROORZWKHLQVWUXFWLRQVRQWKHQH[WSDJHRQKRZWRDSSHDUDQVZHU
                                           x   ,I\RXGRQRWDSSHDUDQVZHUWKHFRXUWPD\GHFLGHWKHFDVHZLWKRXWKHDULQJIURP\RXDQG
                                                HQWHUDMXGJPHQWDJDLQVW\RXIRUZKDWWKHSODQWLIISHWLWLRQHULVDVNLQJ
,PSRUWDQW,QIRUPDWLRQIRUWKH
SHUVRQUHFHLYLQJWKLVIRUP                x   <RXUZULWWHQDSSHDUDQFHDQVZHUPXVWEHILOHGRQWLPHDQGLQWKHSURSHUIRUP
                                           x   )RUPVIRUDZULWWHQDSSHDUDQFHDQVZHUDUHDYDLODEOHKHUH
                                               KWWSZZZLOOLQRLVFRXUWVJRYIRUPVDSSURYHGGHIDXOWDVS
                                      ,I\RXFDQQRWDIIRUGWRSD\WKHIHHIRUILOLQJ\RXUDSSHDUDQFHDQVZHUDVNWKHFLUFXLWFOHUNIRUDQ
                                      application for waiver of court fees.
                                      <RXVKRXOGUHDGDOORIWKHGRFXPHQWVDWWDFKHG




686                                                      3DJH RI                                                         
          Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 10 of 34 Page ID #15
          This form is approved by the Illinois Supreme Court and is required to be accepted in all Illinois Circuit Courts.
                                                                                                For Court Use Only
         STATE OF ILLINOIS,                          ADDITIONAL
          CIRCUIT COURT                         DEFENDANT/RESPONDENT
                                               CONTACT INFORMATION FOR
   Massac                  COUNTY
                                                      SUMMONS
    Instructions
Enter above the
county name where
the case was filed.       Thomas Johnson
Enter your name as         Plaintiff / Petitioner (First, middle, last name)
Plaintiff/Petitioner.
Enter the name of the
person you are suing as    v.
Defendant/ Respondent.
                          James A. McQuagge and Crete Carrier Corporation
                                                                                                 2020L2
Enter the Case
Number given by the        Defendant / Respondent (First, middle, last name)                    Case Number
Circuit Clerk.


Enter the contact                 Contact information for the Defendant/Respondent:
information for
additional Defendant/             Name (First, Middle, Last): James A. McQuagge
Respondent.
                                  Street Address, Apt #:       1889 E. Shore Drive
                                  City, State, ZIP:    Dallas, TX 75217
                                  Telephone:

                                  Contact information for the Defendant/Respondent:
                                  Name (First, Middle, Last):
                                  Street Address, Apt #:
                                  City, State, ZIP:
                                  Telephone:

                                  Contact information for the Defendant/Respondent:
                                  Name (First, Middle, Last):
                                  Street Address, Apt #:
                                  City, State, ZIP:
                                  Telephone:


                                  Contact information for the Defendant/Respondent:
                                  Name (First, Middle, Last):
                                  Street Address, Apt #:
                                  City, State, ZIP:
                                  Telephone:




SU-AD 1504.1                                                     Page 1 of 1                                                   (09/18)
         Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 11 of2020L2
                                                                       34 Page ID #16
                                                       (QWHUWKH&DVH1XPEHUJLYHQE\WKH&LUFXLW&OHUNBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

,Q WKH&LUFXLW&OHUN       ,QVWUXFWLRQVIRUSHUVRQUHFHLYLQJWKLVIRUP 'HIHQGDQW5HVSRQGHQW 
ZLOOJLYH\RXWKHFRXUW
                                 7RUHVSRQGWRWKLVSummons \RXPXVW
GDWHRUDSSHDUDQFH
GDWHFKHFNDQ\ER[HV           F *RWRFRXUW
WKDWDSSO\DQGLQFOXGH              2QWKLVGDWH                       DWWKLVWLPH              F DP F SP
WKHDGGUHVVRIWKH
FRXUWEXLOGLQJDQG                   $GGUHVV                                           &RXUW5RRP
URRPZKHUHWKH                       &LW\6WDWH=,3
'HIHQGDQW
5HVSRQGHQWPXVWILOH
                                 F     )LOHDZULWWHQAppearance DQGAnswer/Response ZLWKWKHFRXUW
WKHLUUHVSRQVH
                                       2QRUEHIRUHWKLVGDWH             DWWKLVWLPH                             F DP F SP
                                       $GGUHVV
                                       &LW\6WDWH=,3

                                 F     )LOHDZULWWHQAppearance DQGAnswer/Response ZLWKWKHFRXUWZLWKLQGD\VIURP
                                       WKHGD\\RXUHFHLYHWKLVSummons OLVWHGEHORZDVWKH³'DWHRI6HUYLFH´ 
                                       2QWKLVGDWH                       DWWKLVWLPH                F DP F SP
                                       $GGUHVV
                                       &LW\6WDWH=,3

                                                             3/19/2020
          6723           :LWQHVVWKLV'DWH                                                                                 Seal of Court
7KH&LUFXLW&OHUNZLOO
ILOOLQWKLVVHFWLRQ
                           &OHUNRIWKH&RXUW
                                                             /s/ Mollie Foss




        6723             7KLVSummons PXVWEHVHUYHGZLWKLQGD\VRILWVGDWHOLVWHGDERYH
7KHRIILFHURUSURFHVV
VHUYHUZLOOILOOLQWKH
'DWHRI6HUYLFH
                           'DWHRI6HUYLFH
                                                 (Date to be entered by an officer or process server on the copy of this Summons left
                                                 with the Defendant/Respondent or other person.)



                           7RVHUYHWKLVSummons\RXPXVWKLUHWKHVKHULII RUDSULYDWHSURFHVVVHUYHURXWVLGHRI&RRN&RXQW\ WR
                           GHOLYHULWDQG\RXU&RPSODLQW3HWLWLRQWRWKH'HIHQGDQW5HVSRQGHQW ,IWKHVKHULII RUSULYDWHSURFHVV
                           VHUYHURXWVLGHRI&RRN&RXQW\ WULHVEXWFDQ¶WVHUYHWKHSummons ILOORXWDQRWKHUVXPPRQVDQGUHSHDWWKLV
 3ODLQWLII3HWLWLRQHU    SURFHVV




                           ()LOLQJLVQRZPDQGDWRU\IRUGRFXPHQWVLQFLYLOFDVHVZLWKOLPLWHGH[HPSWLRQV7RHILOH\RXPXVW ILUVW
                           FUHDWHDQDFFRXQWZLWKDQHILOLQJ VHUYLFHSURYLGHU9LVLW KWWSHILOHLOOLQRLVFRXUWVJRYVHUYLFHSURYLGHUVKWP
       $WWHQWLRQ
                           WROHDUQPRUHDQGWRVHOHFWDVHUYLFHSURYLGHU,I\RXQHHGDGGLWLRQDOKHOSRUKDYHWURXEOH HILOLQJYLVLW
                           KWWSZZZLOOLQRLVFRXUWVJRYIDTJHWKHOSDVSRUWDONZLWK\RXUORFDOFLUFXLWFOHUN VRIILFH




686                                                    3DJH RI                                                           
          Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 12 of 34 Page ID #17
          7KLVIRUPLVDSSURYHGE\WKH,OOLQRLV6XSUHPH&RXUWDQGLVUHTXLUHGWREHDFFHSWHGLQDOO,OOLQRLV&LUFXLW&RXUWV
                                                                                                        For Court Use Only
         67$7(2),//,12,6
          &,5&8,7&2857                          $)),'$9,72)6(59,&(2)
                                                       6800216$1'
   0DVVDF                  &2817<                  &203/$,173(7,7,21

    ,QVWUXFWLRQV
(QWHUDERYHWKH
FRXQW\QDPHZKHUH
WKHFDVHZDVILOHG       7KRPDV -RKQVRQ
(QWHU\RXUQDPHDV        3ODLQWLII3HWLWLRQHU(First, middle, last name)
3ODLQWLII3HWLWLRQHU
(QWHUWKHQDPHRIWKH
SHUVRQ\RXDUHVXLQJDV   Y
'HIHQGDQW5HVSRQGHQW
                                                                                                        2020L2
(QWHUWKH&DVH            -DPHV $ 0F4XDJJH DQG &UHWH &DUULHU &RUSRUDWLRQ
1XPEHUJLYHQE\WKH       'HIHQGDQW5HVSRQGHQW (First, middle, last name)                           &DVH1XPEHU
&LUFXLW&OHUN


                                6WRS'RQRWFRPSOHWHWKHIRUP7KHVKHULIIZLOOILOOLQ WKHIRUP 

'2127FRPSOHWH            0\QDPHLV                                                                         DQG,VZHDUXQGHURDWK
WKLVVHFWLRQ7KH                            First, Middle, Last
VKHULIIZLOOFRPSOHWH
LW
                            WKDW,VHUYHGWKHSummons DQG&RPSODLQW3HWLWLRQRQWKH'HIHQGDQW5HVSRQGHQW

                                                                                                    DVIROORZV
                            First, Middle, Last

                                   F    3HUVRQDOO\RQWKH'HIHQGDQW5HVSRQGHQW
                                        0DOH F       )HPDOH F $SSUR[$JH                            +DLU&RORU
                                        +HLJKW           :HLJKW
                                        2QWKLVGDWH                                 DWWKLVWLPH                     F DP F SP
                                        $GGUHVV
                                        &LW\6WDWH=,3

                                   F    $WWKH'HIHQGDQW5HVSRQGHQW¶VKRPH
                                        2QWKLVGDWH                     DWWKLVWLPH                                 F DP F SP
                                        $GGUHVV
                                        &LW\6WDWH=,3
                                        $QGOHIWLWZLWK
                                                             First, Middle, Last
                                        0DOH F      )HPDOH F          $SSUR[$JH
                                        DQGE\VHQGLQJDFRS\WRWKLVGHIHQGDQWLQDSRVWDJHSDLGVHDOHGHQYHORSHWRWKH
                                        DERYHDGGUHVVRQ                                 

                                   F    2QWKH&RUSRUDWLRQ¶VDJHQW
                                                                              First, Middle, Last
                                        2QWKLVGDWH                                 DWWKLVWLPH                     F DP F SP
                                        $GGUHVV
                                        &LW\6WDWH=,3




686                                                        3DJH RI                                                      
         Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 13 of2020L2
                                                                       34 Page ID #18
                                      (QWHUWKH&DVH1XPEHUJLYHQE\WKH&LUFXLW&OHUNBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

'2127FRPSOHWH
.
                       %\
WKLVVHFWLRQ7KH
VKHULIIRUSULYDWH
SURFHVVVHUYHUZLOO
FRPSOHWHLW          Signature                                 )((6
                                                                 %\FHUWLILHGUHJLVWHUHG       
                                                                 6HUYLFHDQG5HWXUQ            
                       Print Name                                0LOHV                         
                                                                 7RWDO    




686                                  3DJH RI                                                          
          Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 14 of 34 Page ID #19
          7KLVIRUPLVDSSURYHGE\WKH,OOLQRLV6XSUHPH&RXUWDQGLVUHTXLUHGWREHDFFHSWHGLQDOO,OOLQRLV&LUFXLW&RXUWV
                                                                                                      For Court Use Only
         67$7(2),//,12,6
          &,5&8,7&2857
                                                               6800216
   0DVVDF                   &2817<

  ,QVWUXFWLRQV
(QWHUDERYHWKH
FRXQW\QDPHZKHUH
WKHFDVHZDVILOHG        7KRPDV -RKQVRQ
(QWHU\RXUQDPHDV          3ODLQWLII3HWLWLRQHU(First, middle, last name)
3ODLQWLII3HWLWLRQHU
(QWHUWKHQDPHV RI DOO
SHRSOH\RXDUHVXLQJDV     Y
'HIHQGDQWV
5HVSRQGHQWV                                                                                          2020L2
(QWHUWKH&DVH             -DPHV $ 0F4XDJJH DQG &UHWH &DUULHU &RUSRUDWLRQ
1XPEHUJLYHQE\WKH        'HIHQGDQW5HVSRQGHQW (First, middle, last name)                        &DVH1XPEHU
&LUFXLW&OHUN


,Q LI\RXUODZVXLWLV        ,QIRUPDWLRQDERXWWKHODZVXLW
IRUPRQH\HQWHUWKH
                                   $PRXQWFODLPHG 
DPRXQWRIPRQH\\RX
VHHNIURPWKH
'HIHQGDQW                      &RQWDFWLQIRUPDWLRQIRUWKH3ODLQWLII3HWLWLRQHU
5HVSRQGHQW                       1DPH(First, Middle, Last) 7KRPDV -RKQVRQ
,Q HQWHU\RXU                  6WUHHW$GGUHVV$SW  7LPEHU 5LGJH 'ULYH
FRQWDFWLQIRUPDWLRQ
                                   &LW\6WDWH=,3 1DVKYLOOH 71 
,IPRUHWKDQSHUVRQ
LVEULQJLQJWKLV                  7HOHSKRQH 615-891-4157
ODZVXLWDWWDFKDQ                F 6HHDWWDFKHGIRUDGGLWLRQDO3ODLQWLII3HWLWLRQHUFRQWDFWLQIRUPDWLRQ
Additional
Plaintiff/Petitioner
Contact Information              &RQWDFWLQIRUPDWLRQIRUWKH'HIHQGDQW5HVSRQGHQW
IRUP                             1DPH(First, Middle, Last) -DPHV $ 0F4XDJJH
,Q HQWHUWKHQDPHRI           6WUHHW$GGUHVV$SW  ( 6KRUH 'ULYH
WKHSHUVRQ\RXDUH
                                   &LW\6WDWH=,3 'DOODV 7; 
VXLQJDQGWKHLU
DGGUHVV                          7HOHSKRQH
,IPRUHWKDQSHUVRQLV          ✔ 6HHDWWDFKHGIRUDGGLWLRQDO'HIHQGDQW5HVSRQGHQWFRQWDFWLQIRUPDWLRQ
                                   F
EHLQJVXHGDWWDFKDQ
Additional
Defendant/Respondent
Contact Information
IRUP




                                      <RXKDYHEHHQVXHG
                                      )ROORZWKHLQVWUXFWLRQVRQWKHQH[WSDJHRQKRZWRDSSHDUDQVZHU
                                           x   ,I\RXGRQRWDSSHDUDQVZHUWKHFRXUWPD\GHFLGHWKHFDVHZLWKRXWKHDULQJIURP\RXDQG
                                                HQWHUDMXGJPHQWDJDLQVW\RXIRUZKDWWKHSODQWLIISHWLWLRQHULVDVNLQJ
,PSRUWDQW,QIRUPDWLRQIRUWKH
SHUVRQUHFHLYLQJWKLVIRUP                x   <RXUZULWWHQDSSHDUDQFHDQVZHUPXVWEHILOHGRQWLPHDQGLQWKHSURSHUIRUP
                                           x   )RUPVIRUDZULWWHQDSSHDUDQFHDQVZHUDUHDYDLODEOHKHUH
                                               KWWSZZZLOOLQRLVFRXUWVJRYIRUPVDSSURYHGGHIDXOWDVS
                                      ,I\RXFDQQRWDIIRUGWRSD\WKHIHHIRUILOLQJ\RXUDSSHDUDQFHDQVZHUDVNWKHFLUFXLWFOHUNIRUDQ
                                      application for waiver of court fees.
                                      <RXVKRXOGUHDGDOORIWKHGRFXPHQWVDWWDFKHG




686                                                      3DJH RI                                                         
          Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 15 of 34 Page ID #20
          This form is approved by the Illinois Supreme Court and is required to be accepted in all Illinois Circuit Courts.
                                                                                                For Court Use Only
         STATE OF ILLINOIS,                          ADDITIONAL
          CIRCUIT COURT                         DEFENDANT/RESPONDENT
                                               CONTACT INFORMATION FOR
   Massac                  COUNTY
                                                      SUMMONS
    Instructions
Enter above the
county name where
the case was filed.       Thomas Johnson
Enter your name as         Plaintiff / Petitioner (First, middle, last name)
Plaintiff/Petitioner.
Enter the name of the
person you are suing as    v.
Defendant/ Respondent.
                                                                                                2020L2
Enter the Case            James A. McQuagge and Crete Carrier Corporation
Number given by the        Defendant / Respondent (First, middle, last name)                    Case Number
Circuit Clerk.


Enter the contact                 Contact information for the Defendant/Respondent:
information for
additional Defendant/             Name (First, Middle, Last): Crete Carrier Corporation
Respondent.
                                  Street Address, Apt #:       400 NW 56th Street
                                  City, State, ZIP:    Lincoln, NE 68528
                                  Telephone:

                                  Contact information for the Defendant/Respondent:
                                  Name (First, Middle, Last):
                                  Street Address, Apt #:
                                  City, State, ZIP:
                                  Telephone:

                                  Contact information for the Defendant/Respondent:
                                  Name (First, Middle, Last):
                                  Street Address, Apt #:
                                  City, State, ZIP:
                                  Telephone:


                                  Contact information for the Defendant/Respondent:
                                  Name (First, Middle, Last):
                                  Street Address, Apt #:
                                  City, State, ZIP:
                                  Telephone:




SU-AD 1504.1                                                     Page 1 of 1                                                   (09/18)
                                                                    2020L2
         Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 16 of 34 Page ID #21
                                                       (QWHUWKH&DVH1XPEHUJLYHQE\WKH&LUFXLW&OHUNBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

,Q WKH&LUFXLW&OHUN       ,QVWUXFWLRQVIRUSHUVRQUHFHLYLQJWKLVIRUP 'HIHQGDQW5HVSRQGHQW 
ZLOOJLYH\RXWKHFRXUW
                                 7RUHVSRQGWRWKLVSummons \RXPXVW
GDWHRUDSSHDUDQFH
GDWHFKHFNDQ\ER[HV           F *RWRFRXUW
WKDWDSSO\DQGLQFOXGH              2QWKLVGDWH                       DWWKLVWLPH              F DP F SP
WKHDGGUHVVRIWKH
FRXUWEXLOGLQJDQG                   $GGUHVV                                           &RXUW5RRP
URRPZKHUHWKH                       &LW\6WDWH=,3
'HIHQGDQW
5HVSRQGHQWPXVWILOH
                                 F     )LOHDZULWWHQAppearance DQGAnswer/Response ZLWKWKHFRXUW
WKHLUUHVSRQVH
                                       2QRUEHIRUHWKLVGDWH             DWWKLVWLPH                             F DP F SP
                                       $GGUHVV
                                       &LW\6WDWH=,3

                                 F     )LOHDZULWWHQAppearance DQGAnswer/Response ZLWKWKHFRXUWZLWKLQGD\VIURP
                                       WKHGD\\RXUHFHLYHWKLVSummons OLVWHGEHORZDVWKH³'DWHRI6HUYLFH´ 
                                       2QWKLVGDWH                       DWWKLVWLPH                F DP F SP
                                       $GGUHVV
                                       &LW\6WDWH=,3

                                                            3/19/2020
          6723           :LWQHVVWKLV'DWH                                                                                 Seal of Court
7KH&LUFXLW&OHUNZLOO
ILOOLQWKLVVHFWLRQ
                           &OHUNRIWKH&RXUW

                                                                 /s/ Mollie Foss




        6723             7KLVSummons PXVWEHVHUYHGZLWKLQGD\VRILWVGDWHOLVWHGDERYH
7KHRIILFHURUSURFHVV
VHUYHUZLOOILOOLQWKH
'DWHRI6HUYLFH
                           'DWHRI6HUYLFH
                                                 (Date to be entered by an officer or process server on the copy of this Summons left
                                                 with the Defendant/Respondent or other person.)



                           7RVHUYHWKLVSummons\RXPXVWKLUHWKHVKHULII RUDSULYDWHSURFHVVVHUYHURXWVLGHRI&RRN&RXQW\ WR
                           GHOLYHULWDQG\RXU&RPSODLQW3HWLWLRQWRWKH'HIHQGDQW5HVSRQGHQW ,IWKHVKHULII RUSULYDWHSURFHVV
                           VHUYHURXWVLGHRI&RRN&RXQW\ WULHVEXWFDQ¶WVHUYHWKHSummons ILOORXWDQRWKHUVXPPRQVDQGUHSHDWWKLV
 3ODLQWLII3HWLWLRQHU    SURFHVV




                           ()LOLQJLVQRZPDQGDWRU\IRUGRFXPHQWVLQFLYLOFDVHVZLWKOLPLWHGH[HPSWLRQV7RHILOH\RXPXVW ILUVW
                           FUHDWHDQDFFRXQWZLWKDQHILOLQJ VHUYLFHSURYLGHU9LVLW KWWSHILOHLOOLQRLVFRXUWVJRYVHUYLFHSURYLGHUVKWP
       $WWHQWLRQ
                           WROHDUQPRUHDQGWRVHOHFWDVHUYLFHSURYLGHU,I\RXQHHGDGGLWLRQDOKHOSRUKDYHWURXEOH HILOLQJYLVLW
                           KWWSZZZLOOLQRLVFRXUWVJRYIDTJHWKHOSDVSRUWDONZLWK\RXUORFDOFLUFXLWFOHUN VRIILFH




686                                                    3DJH RI                                                           
          Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 17 of 34 Page ID #22
          7KLVIRUPLVDSSURYHGE\WKH,OOLQRLV6XSUHPH&RXUWDQGLVUHTXLUHGWREHDFFHSWHGLQDOO,OOLQRLV&LUFXLW&RXUWV
                                                                                                        For Court Use Only
         67$7(2),//,12,6
          &,5&8,7&2857                          $)),'$9,72)6(59,&(2)
                                                       6800216$1'
   0DVVDF                  &2817<                  &203/$,173(7,7,21

    ,QVWUXFWLRQV
(QWHUDERYHWKH
FRXQW\QDPHZKHUH
WKHFDVHZDVILOHG       7KRPDV -RKQVRQ
(QWHU\RXUQDPHDV        3ODLQWLII3HWLWLRQHU(First, middle, last name)
3ODLQWLII3HWLWLRQHU
(QWHUWKHQDPHRIWKH
SHUVRQ\RXDUHVXLQJDV   Y
'HIHQGDQW5HVSRQGHQW
                                                                                                         2020L2
(QWHUWKH&DVH            -DPHV $ 0F4XDJJH DQG &UHWH &DUULHU &RUSRUDWLRQ
1XPEHUJLYHQE\WKH       'HIHQGDQW5HVSRQGHQW (First, middle, last name)                           &DVH1XPEHU
&LUFXLW&OHUN


                                6WRS'RQRWFRPSOHWHWKHIRUP7KHVKHULIIZLOOILOOLQ WKHIRUP 

'2127FRPSOHWH            0\QDPHLV                                                                         DQG,VZHDUXQGHURDWK
WKLVVHFWLRQ7KH                            First, Middle, Last
VKHULIIZLOOFRPSOHWH
LW
                            WKDW,VHUYHGWKHSummons DQG&RPSODLQW3HWLWLRQRQWKH'HIHQGDQW5HVSRQGHQW

                                                                                                    DVIROORZV
                            First, Middle, Last

                                   F    3HUVRQDOO\RQWKH'HIHQGDQW5HVSRQGHQW
                                        0DOH F       )HPDOH F $SSUR[$JH                            +DLU&RORU
                                        +HLJKW           :HLJKW
                                        2QWKLVGDWH                                 DWWKLVWLPH                     F DP F SP
                                        $GGUHVV
                                        &LW\6WDWH=,3

                                   F    $WWKH'HIHQGDQW5HVSRQGHQW¶VKRPH
                                        2QWKLVGDWH                     DWWKLVWLPH                                 F DP F SP
                                        $GGUHVV
                                        &LW\6WDWH=,3
                                        $QGOHIWLWZLWK
                                                             First, Middle, Last
                                        0DOH F      )HPDOH F          $SSUR[$JH
                                        DQGE\VHQGLQJDFRS\WRWKLVGHIHQGDQWLQDSRVWDJHSDLGVHDOHGHQYHORSHWRWKH
                                        DERYHDGGUHVVRQ                                 

                                   F    2QWKH&RUSRUDWLRQ¶VDJHQW
                                                                              First, Middle, Last
                                        2QWKLVGDWH                                 DWWKLVWLPH                     F DP F SP
                                        $GGUHVV
                                        &LW\6WDWH=,3




686                                                        3DJH RI                                                      
                                                                    2020L2
         Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 18 of 34 Page ID #23
                                      (QWHUWKH&DVH1XPEHUJLYHQE\WKH&LUFXLW&OHUNBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

'2127FRPSOHWH
.
                       %\
WKLVVHFWLRQ7KH
VKHULIIRUSULYDWH
SURFHVVVHUYHUZLOO
FRPSOHWHLW          Signature                                 )((6
                                                                 %\FHUWLILHGUHJLVWHUHG       
                                                                 6HUYLFHDQG5HWXUQ            
                       Print Name                                0LOHV                         
                                                                 7RWDO    




686                                  3DJH RI                                                          
          Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 19 of 34 Page ID #24
          7KLVIRUPLVDSSURYHGE\WKH,OOLQRLV6XSUHPH&RXUWDQGLVUHTXLUHGWREHDFFHSWHGLQDOO,OOLQRLV&LUFXLW&RXUWV
                                                                                                      For Court Use Only
         67$7(2),//,12,6
          &,5&8,7&2857
                                                   ALIAS 6800216
   0DVVDF                   &2817<

  ,QVWUXFWLRQV
(QWHUDERYHWKH
FRXQW\QDPHZKHUH
WKHFDVHZDVILOHG        7KRPDV -RKQVRQ
(QWHU\RXUQDPHDV          3ODLQWLII3HWLWLRQHU(First, middle, last name)
3ODLQWLII3HWLWLRQHU
(QWHUWKHQDPHV RI DOO
SHRSOH\RXDUHVXLQJDV     Y
'HIHQGDQWV
5HVSRQGHQWV
(QWHUWKH&DVH             -DPHV $ 0F4XDJJH DQG &UHWH &DUULHU &RUSRUDWLRQ                          2020L2
1XPEHUJLYHQE\WKH        'HIHQGDQW5HVSRQGHQW (First, middle, last name)                        &DVH1XPEHU
&LUFXLW&OHUN


,Q LI\RXUODZVXLWLV        ,QIRUPDWLRQDERXWWKHODZVXLW
IRUPRQH\HQWHUWKH
                                   $PRXQWFODLPHG 
DPRXQWRIPRQH\\RX
VHHNIURPWKH
'HIHQGDQW                      &RQWDFWLQIRUPDWLRQIRUWKH3ODLQWLII3HWLWLRQHU
5HVSRQGHQW                       1DPH(First, Middle, Last) 7KRPDV -RKQVRQ
,Q HQWHU\RXU                  6WUHHW$GGUHVV$SW  7LPEHU 5LGJH 'ULYH
FRQWDFWLQIRUPDWLRQ
                                   &LW\6WDWH=,3 1DVKYLOOH 71 
,IPRUHWKDQSHUVRQ
LVEULQJLQJWKLV                  7HOHSKRQH 615-891-4157
ODZVXLWDWWDFKDQ                F 6HHDWWDFKHGIRUDGGLWLRQDO3ODLQWLII3HWLWLRQHUFRQWDFWLQIRUPDWLRQ
Additional
Plaintiff/Petitioner
Contact Information              &RQWDFWLQIRUPDWLRQIRUWKH'HIHQGDQW5HVSRQGHQW
IRUP                             1DPH(First, Middle, Last) &UHWH &DUULHU &RUSRUDWLRQ
,Q HQWHUWKHQDPHRI           6WUHHW$GGUHVV$SW  1: WK 6WUHHW
WKHSHUVRQ\RXDUH
                                   &LW\6WDWH=,3 /LQFROQ 1( 
VXLQJDQGWKHLU
DGGUHVV                          7HOHSKRQH
,IPRUHWKDQSHUVRQLV          ✔ 6HHDWWDFKHGIRUDGGLWLRQDO'HIHQGDQW5HVSRQGHQWFRQWDFWLQIRUPDWLRQ
                                   F
EHLQJVXHGDWWDFKDQ
Additional
Defendant/Respondent
Contact Information
IRUP




                                      <RXKDYHEHHQVXHG
                                      )ROORZWKHLQVWUXFWLRQVRQWKHQH[WSDJHRQKRZWRDSSHDUDQVZHU
                                           x   ,I\RXGRQRWDSSHDUDQVZHUWKHFRXUWPD\GHFLGHWKHFDVHZLWKRXWKHDULQJIURP\RXDQG
                                                HQWHUDMXGJPHQWDJDLQVW\RXIRUZKDWWKHSODQWLIISHWLWLRQHULVDVNLQJ
,PSRUWDQW,QIRUPDWLRQIRUWKH
SHUVRQUHFHLYLQJWKLVIRUP                x   <RXUZULWWHQDSSHDUDQFHDQVZHUPXVWEHILOHGRQWLPHDQGLQWKHSURSHUIRUP
                                           x   )RUPVIRUDZULWWHQDSSHDUDQFHDQVZHUDUHDYDLODEOHKHUH
                                               KWWSZZZLOOLQRLVFRXUWVJRYIRUPVDSSURYHGGHIDXOWDVS
                                      ,I\RXFDQQRWDIIRUGWRSD\WKHIHHIRUILOLQJ\RXUDSSHDUDQFHDQVZHUDVNWKHFLUFXLWFOHUNIRUDQ
                                      application for waiver of court fees.
                                      <RXVKRXOGUHDGDOORIWKHGRFXPHQWVDWWDFKHG




686                                                      3DJH RI                                                         
          Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 20 of 34 Page ID #25
          This form is approved by the Illinois Supreme Court and is required to be accepted in all Illinois Circuit Courts.
                                                                                                For Court Use Only
         STATE OF ILLINOIS,                          ADDITIONAL
          CIRCUIT COURT                         DEFENDANT/RESPONDENT
                                               CONTACT INFORMATION FOR
   Massac                  COUNTY
                                                      SUMMONS
    Instructions
Enter above the
county name where
the case was filed.       Thomas Johnson
Enter your name as         Plaintiff / Petitioner (First, middle, last name)
Plaintiff/Petitioner.
Enter the name of the
person you are suing as    v.
Defendant/ Respondent.
Enter the Case            James A. McQuagge and Crete Carrier Corporation
Number given by the        Defendant / Respondent (First, middle, last name)                    Case Number
Circuit Clerk.


Enter the contact                 Contact information for the Defendant/Respondent:
information for
additional Defendant/             Name (First, Middle, Last): James A. McQuagge
Respondent.
                                  Street Address, Apt #:       1889 E. Shore Drive
                                  City, State, ZIP:    Dallas, TX 75217
                                  Telephone:

                                  Contact information for the Defendant/Respondent:
                                  Name (First, Middle, Last):
                                  Street Address, Apt #:
                                  City, State, ZIP:
                                  Telephone:

                                  Contact information for the Defendant/Respondent:
                                  Name (First, Middle, Last):
                                  Street Address, Apt #:
                                  City, State, ZIP:
                                  Telephone:


                                  Contact information for the Defendant/Respondent:
                                  Name (First, Middle, Last):
                                  Street Address, Apt #:
                                  City, State, ZIP:
                                  Telephone:




SU-AD 1504.1                                                     Page 1 of 1                                                   (09/18)
         Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 21 of 34 Page ID #26
                                                       (QWHUWKH&DVH1XPEHUJLYHQE\WKH&LUFXLW&OHUNBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

,Q WKH&LUFXLW&OHUN       ,QVWUXFWLRQVIRUSHUVRQUHFHLYLQJWKLVIRUP 'HIHQGDQW5HVSRQGHQW 
ZLOOJLYH\RXWKHFRXUW
                                 7RUHVSRQGWRWKLVSummons \RXPXVW
GDWHRUDSSHDUDQFH
GDWHFKHFNDQ\ER[HV           F *RWRFRXUW
WKDWDSSO\DQGLQFOXGH              2QWKLVGDWH                       DWWKLVWLPH              F DP F SP
WKHDGGUHVVRIWKH
FRXUWEXLOGLQJDQG                   $GGUHVV                                           &RXUW5RRP
URRPZKHUHWKH                       &LW\6WDWH=,3
'HIHQGDQW
5HVSRQGHQWPXVWILOH
                                 F     )LOHDZULWWHQAppearance DQGAnswer/Response ZLWKWKHFRXUW
WKHLUUHVSRQVH
                                       2QRUEHIRUHWKLVGDWH             DWWKLVWLPH                             F DP F SP
                                       $GGUHVV
                                       &LW\6WDWH=,3

                                 F     )LOHDZULWWHQAppearance DQGAnswer/Response ZLWKWKHFRXUWZLWKLQGD\VIURP
                                       WKHGD\\RXUHFHLYHWKLVSummons OLVWHGEHORZDVWKH³'DWHRI6HUYLFH´ 
                                       2QWKLVGDWH                       DWWKLVWLPH                F DP F SP
                                       $GGUHVV
                                       &LW\6WDWH=,3

                                                                4/30/2020
          6723           :LWQHVVWKLV'DWH                                                                                 Seal of Court
7KH&LUFXLW&OHUNZLOO
ILOOLQWKLVVHFWLRQ
                           &OHUNRIWKH&RXUW

                                                                     /s/ Mollie Foss




        6723             7KLVSummons PXVWEHVHUYHGZLWKLQGD\VRILWVGDWHOLVWHGDERYH
7KHRIILFHURUSURFHVV
VHUYHUZLOOILOOLQWKH
'DWHRI6HUYLFH
                           'DWHRI6HUYLFH
                                                 (Date to be entered by an officer or process server on the copy of this Summons left
                                                 with the Defendant/Respondent or other person.)



                           7RVHUYHWKLVSummons\RXPXVWKLUHWKHVKHULII RUDSULYDWHSURFHVVVHUYHURXWVLGHRI&RRN&RXQW\ WR
                           GHOLYHULWDQG\RXU&RPSODLQW3HWLWLRQWRWKH'HIHQGDQW5HVSRQGHQW ,IWKHVKHULII RUSULYDWHSURFHVV
                           VHUYHURXWVLGHRI&RRN&RXQW\ WULHVEXWFDQ¶WVHUYHWKHSummons ILOORXWDQRWKHUVXPPRQVDQGUHSHDWWKLV
 3ODLQWLII3HWLWLRQHU    SURFHVV




                           ()LOLQJLVQRZPDQGDWRU\IRUGRFXPHQWVLQFLYLOFDVHVZLWKOLPLWHGH[HPSWLRQV7RHILOH\RXPXVW ILUVW
                           FUHDWHDQDFFRXQWZLWKDQHILOLQJ VHUYLFHSURYLGHU9LVLW KWWSHILOHLOOLQRLVFRXUWVJRYVHUYLFHSURYLGHUVKWP
       $WWHQWLRQ
                           WROHDUQPRUHDQGWRVHOHFWDVHUYLFHSURYLGHU,I\RXQHHGDGGLWLRQDOKHOSRUKDYHWURXEOH HILOLQJYLVLW
                           KWWSZZZLOOLQRLVFRXUWVJRYIDTJHWKHOSDVSRUWDONZLWK\RXUORFDOFLUFXLWFOHUN VRIILFH




686                                                    3DJH RI                                                           
          Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 22 of 34 Page ID #27
          7KLVIRUPLVDSSURYHGE\WKH,OOLQRLV6XSUHPH&RXUWDQGLVUHTXLUHGWREHDFFHSWHGLQDOO,OOLQRLV&LUFXLW&RXUWV
                                                                                                        For Court Use Only
         67$7(2),//,12,6
          &,5&8,7&2857                          $)),'$9,72)6(59,&(2)
                                                       6800216$1'
   0DVVDF                  &2817<                  &203/$,173(7,7,21

    ,QVWUXFWLRQV
(QWHUDERYHWKH
FRXQW\QDPHZKHUH
WKHFDVHZDVILOHG       7KRPDV -RKQVRQ
(QWHU\RXUQDPHDV        3ODLQWLII3HWLWLRQHU(First, middle, last name)
3ODLQWLII3HWLWLRQHU
(QWHUWKHQDPHRIWKH
SHUVRQ\RXDUHVXLQJDV   Y
'HIHQGDQW5HVSRQGHQW
(QWHUWKH&DVH            -DPHV $ 0F4XDJJH DQG &UHWH &DUULHU &RUSRUDWLRQ
1XPEHUJLYHQE\WKH       'HIHQGDQW5HVSRQGHQW (First, middle, last name)                           &DVH1XPEHU
&LUFXLW&OHUN


                                6WRS'RQRWFRPSOHWHWKHIRUP7KHVKHULIIZLOOILOOLQ WKHIRUP 

'2127FRPSOHWH            0\QDPHLV                                                                         DQG,VZHDUXQGHURDWK
WKLVVHFWLRQ7KH                            First, Middle, Last
VKHULIIZLOOFRPSOHWH
LW
                            WKDW,VHUYHGWKHSummons DQG&RPSODLQW3HWLWLRQRQWKH'HIHQGDQW5HVSRQGHQW

                                                                                                    DVIROORZV
                            First, Middle, Last

                                   F    3HUVRQDOO\RQWKH'HIHQGDQW5HVSRQGHQW
                                        0DOH F       )HPDOH F $SSUR[$JH                            +DLU&RORU
                                        +HLJKW           :HLJKW
                                        2QWKLVGDWH                                 DWWKLVWLPH                     F DP F SP
                                        $GGUHVV
                                        &LW\6WDWH=,3

                                   F    $WWKH'HIHQGDQW5HVSRQGHQW¶VKRPH
                                        2QWKLVGDWH                     DWWKLVWLPH                                 F DP F SP
                                        $GGUHVV
                                        &LW\6WDWH=,3
                                        $QGOHIWLWZLWK
                                                             First, Middle, Last
                                        0DOH F      )HPDOH F          $SSUR[$JH
                                        DQGE\VHQGLQJDFRS\WRWKLVGHIHQGDQWLQDSRVWDJHSDLGVHDOHGHQYHORSHWRWKH
                                        DERYHDGGUHVVRQ                                 

                                   F    2QWKH&RUSRUDWLRQ¶VDJHQW
                                                                              First, Middle, Last
                                        2QWKLVGDWH                                 DWWKLVWLPH                     F DP F SP
                                        $GGUHVV
                                        &LW\6WDWH=,3




686                                                        3DJH RI                                                      
         Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 23 of 34 Page ID #28
                                      (QWHUWKH&DVH1XPEHUJLYHQE\WKH&LUFXLW&OHUNBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

'2127FRPSOHWH
.
                       %\
WKLVVHFWLRQ7KH
VKHULIIRUSULYDWH
SURFHVVVHUYHUZLOO
FRPSOHWHLW          Signature                                 )((6
                                                                 %\FHUWLILHGUHJLVWHUHG       
                                                                 6HUYLFHDQG5HWXUQ            
                       Print Name                                0LOHV                         
                                                                 7RWDO    




686                                  3DJH RI                                                          
          Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 24 of 34 Page ID #29
          7KLVIRUPLVDSSURYHGE\WKH,OOLQRLV6XSUHPH&RXUWDQGLVUHTXLUHGWREHDFFHSWHGLQDOO,OOLQRLV&LUFXLW&RXUWV
                                                                                                      For Court Use Only
         67$7(2),//,12,6
          &,5&8,7&2857
                                                   ALIAS 6800216
   0DVVDF                   &2817<

  ,QVWUXFWLRQV
(QWHUDERYHWKH
FRXQW\QDPHZKHUH
WKHFDVHZDVILOHG        7KRPDV -RKQVRQ
(QWHU\RXUQDPHDV          3ODLQWLII3HWLWLRQHU(First, middle, last name)
3ODLQWLII3HWLWLRQHU
(QWHUWKHQDPHV RI DOO
SHRSOH\RXDUHVXLQJDV     Y
'HIHQGDQWV
5HVSRQGHQWV
(QWHUWKH&DVH             -DPHV $ 0F4XDJJH DQG &UHWH &DUULHU &RUSRUDWLRQ                          2020L2
1XPEHUJLYHQE\WKH        'HIHQGDQW5HVSRQGHQW (First, middle, last name)                        &DVH1XPEHU
&LUFXLW&OHUN


,Q LI\RXUODZVXLWLV        ,QIRUPDWLRQDERXWWKHODZVXLW
IRUPRQH\HQWHUWKH
                                   $PRXQWFODLPHG 
DPRXQWRIPRQH\\RX
VHHNIURPWKH
'HIHQGDQW                      &RQWDFWLQIRUPDWLRQIRUWKH3ODLQWLII3HWLWLRQHU
5HVSRQGHQW                       1DPH(First, Middle, Last) 7KRPDV -RKQVRQ
,Q HQWHU\RXU                  6WUHHW$GGUHVV$SW  7LPEHU 5LGJH 'ULYH
FRQWDFWLQIRUPDWLRQ
                                   &LW\6WDWH=,3 1DVKYLOOH 71 
,IPRUHWKDQSHUVRQ
LVEULQJLQJWKLV                  7HOHSKRQH 615-891-4157
ODZVXLWDWWDFKDQ                F 6HHDWWDFKHGIRUDGGLWLRQDO3ODLQWLII3HWLWLRQHUFRQWDFWLQIRUPDWLRQ
Additional
Plaintiff/Petitioner
Contact Information              &RQWDFWLQIRUPDWLRQIRUWKH'HIHQGDQW5HVSRQGHQW
IRUP                             1DPH(First, Middle, Last) -DPHV $ 0F4XDJJH
,Q HQWHUWKHQDPHRI           6WUHHW$GGUHVV$SW  ( 6KRUH 'ULYH
WKHSHUVRQ\RXDUH
                                   &LW\6WDWH=,3 'DOODV 7; 
VXLQJDQGWKHLU
DGGUHVV                          7HOHSKRQH
,IPRUHWKDQSHUVRQLV          ✔ 6HHDWWDFKHGIRUDGGLWLRQDO'HIHQGDQW5HVSRQGHQWFRQWDFWLQIRUPDWLRQ
                                   F
EHLQJVXHGDWWDFKDQ
Additional
Defendant/Respondent
Contact Information
IRUP




                                      <RXKDYHEHHQVXHG
                                      )ROORZWKHLQVWUXFWLRQVRQWKHQH[WSDJHRQKRZWRDSSHDUDQVZHU
                                           x   ,I\RXGRQRWDSSHDUDQVZHUWKHFRXUWPD\GHFLGHWKHFDVHZLWKRXWKHDULQJIURP\RXDQG
                                                HQWHUDMXGJPHQWDJDLQVW\RXIRUZKDWWKHSODQWLIISHWLWLRQHULVDVNLQJ
,PSRUWDQW,QIRUPDWLRQIRUWKH
SHUVRQUHFHLYLQJWKLVIRUP                x   <RXUZULWWHQDSSHDUDQFHDQVZHUPXVWEHILOHGRQWLPHDQGLQWKHSURSHUIRUP
                                           x   )RUPVIRUDZULWWHQDSSHDUDQFHDQVZHUDUHDYDLODEOHKHUH
                                               KWWSZZZLOOLQRLVFRXUWVJRYIRUPVDSSURYHGGHIDXOWDVS
                                      ,I\RXFDQQRWDIIRUGWRSD\WKHIHHIRUILOLQJ\RXUDSSHDUDQFHDQVZHUDVNWKHFLUFXLWFOHUNIRUDQ
                                      application for waiver of court fees.
                                      <RXVKRXOGUHDGDOORIWKHGRFXPHQWVDWWDFKHG




686                                                      3DJH RI                                                         
          Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 25 of 34 Page ID #30
          This form is approved by the Illinois Supreme Court and is required to be accepted in all Illinois Circuit Courts.
                                                                                                For Court Use Only
         STATE OF ILLINOIS,                          ADDITIONAL
          CIRCUIT COURT                         DEFENDANT/RESPONDENT
                                               CONTACT INFORMATION FOR
   Massac                  COUNTY
                                                      SUMMONS
    Instructions
Enter above the
county name where
the case was filed.       Thomas Johnson
Enter your name as         Plaintiff / Petitioner (First, middle, last name)
Plaintiff/Petitioner.
Enter the name of the
person you are suing as    v.
Defendant/ Respondent.
Enter the Case            James A. McQuagge and Crete Carrier Corporation
Number given by the        Defendant / Respondent (First, middle, last name)                    Case Number
Circuit Clerk.


Enter the contact                 Contact information for the Defendant/Respondent:
information for
additional Defendant/             Name (First, Middle, Last): Crete Carrier Corporation
Respondent.
                                  Street Address, Apt #:       400 NW 56th Street
                                  City, State, ZIP:    Lincoln, NE 68528
                                  Telephone:

                                  Contact information for the Defendant/Respondent:
                                  Name (First, Middle, Last):
                                  Street Address, Apt #:
                                  City, State, ZIP:
                                  Telephone:

                                  Contact information for the Defendant/Respondent:
                                  Name (First, Middle, Last):
                                  Street Address, Apt #:
                                  City, State, ZIP:
                                  Telephone:


                                  Contact information for the Defendant/Respondent:
                                  Name (First, Middle, Last):
                                  Street Address, Apt #:
                                  City, State, ZIP:
                                  Telephone:




SU-AD 1504.1                                                     Page 1 of 1                                                   (09/18)
         Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 26 of 34 Page ID #31
                                                       (QWHUWKH&DVH1XPEHUJLYHQE\WKH&LUFXLW&OHUNBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

,Q WKH&LUFXLW&OHUN       ,QVWUXFWLRQVIRUSHUVRQUHFHLYLQJWKLVIRUP 'HIHQGDQW5HVSRQGHQW 
ZLOOJLYH\RXWKHFRXUW
                                 7RUHVSRQGWRWKLVSummons \RXPXVW
GDWHRUDSSHDUDQFH
GDWHFKHFNDQ\ER[HV           F *RWRFRXUW
WKDWDSSO\DQGLQFOXGH              2QWKLVGDWH                       DWWKLVWLPH              F DP F SP
WKHDGGUHVVRIWKH
FRXUWEXLOGLQJDQG                   $GGUHVV                                           &RXUW5RRP
URRPZKHUHWKH                       &LW\6WDWH=,3
'HIHQGDQW
5HVSRQGHQWPXVWILOH
                                 F     )LOHDZULWWHQAppearance DQGAnswer/Response ZLWKWKHFRXUW
WKHLUUHVSRQVH
                                       2QRUEHIRUHWKLVGDWH             DWWKLVWLPH                             F DP F SP
                                       $GGUHVV
                                       &LW\6WDWH=,3

                                 F     )LOHDZULWWHQAppearance DQGAnswer/Response ZLWKWKHFRXUWZLWKLQGD\VIURP
                                       WKHGD\\RXUHFHLYHWKLVSummons OLVWHGEHORZDVWKH³'DWHRI6HUYLFH´ 
                                       2QWKLVGDWH                       DWWKLVWLPH                F DP F SP
                                       $GGUHVV
                                       &LW\6WDWH=,3

                                                            4/30/2020
          6723           :LWQHVVWKLV'DWH                                                                                 Seal of Court
7KH&LUFXLW&OHUNZLOO
ILOOLQWKLVVHFWLRQ
                           &OHUNRIWKH&RXUW

                                                                      /s/ Mollie Foss




        6723             7KLVSummons PXVWEHVHUYHGZLWKLQGD\VRILWVGDWHOLVWHGDERYH
7KHRIILFHURUSURFHVV
VHUYHUZLOOILOOLQWKH
'DWHRI6HUYLFH
                           'DWHRI6HUYLFH
                                                 (Date to be entered by an officer or process server on the copy of this Summons left
                                                 with the Defendant/Respondent or other person.)



                           7RVHUYHWKLVSummons\RXPXVWKLUHWKHVKHULII RUDSULYDWHSURFHVVVHUYHURXWVLGHRI&RRN&RXQW\ WR
                           GHOLYHULWDQG\RXU&RPSODLQW3HWLWLRQWRWKH'HIHQGDQW5HVSRQGHQW ,IWKHVKHULII RUSULYDWHSURFHVV
                           VHUYHURXWVLGHRI&RRN&RXQW\ WULHVEXWFDQ¶WVHUYHWKHSummons ILOORXWDQRWKHUVXPPRQVDQGUHSHDWWKLV
 3ODLQWLII3HWLWLRQHU    SURFHVV




                           ()LOLQJLVQRZPDQGDWRU\IRUGRFXPHQWVLQFLYLOFDVHVZLWKOLPLWHGH[HPSWLRQV7RHILOH\RXPXVW ILUVW
                           FUHDWHDQDFFRXQWZLWKDQHILOLQJ VHUYLFHSURYLGHU9LVLW KWWSHILOHLOOLQRLVFRXUWVJRYVHUYLFHSURYLGHUVKWP
       $WWHQWLRQ
                           WROHDUQPRUHDQGWRVHOHFWDVHUYLFHSURYLGHU,I\RXQHHGDGGLWLRQDOKHOSRUKDYHWURXEOH HILOLQJYLVLW
                           KWWSZZZLOOLQRLVFRXUWVJRYIDTJHWKHOSDVSRUWDONZLWK\RXUORFDOFLUFXLWFOHUN VRIILFH




686                                                    3DJH RI                                                           
          Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 27 of 34 Page ID #32
          7KLVIRUPLVDSSURYHGE\WKH,OOLQRLV6XSUHPH&RXUWDQGLVUHTXLUHGWREHDFFHSWHGLQDOO,OOLQRLV&LUFXLW&RXUWV
                                                                                                        For Court Use Only
         67$7(2),//,12,6
          &,5&8,7&2857                          $)),'$9,72)6(59,&(2)
                                                       6800216$1'
   0DVVDF                  &2817<                  &203/$,173(7,7,21

    ,QVWUXFWLRQV
(QWHUDERYHWKH
FRXQW\QDPHZKHUH
WKHFDVHZDVILOHG       7KRPDV -RKQVRQ
(QWHU\RXUQDPHDV        3ODLQWLII3HWLWLRQHU(First, middle, last name)
3ODLQWLII3HWLWLRQHU
(QWHUWKHQDPHRIWKH
SHUVRQ\RXDUHVXLQJDV   Y
'HIHQGDQW5HVSRQGHQW
(QWHUWKH&DVH            -DPHV $ 0F4XDJJH DQG &UHWH &DUULHU &RUSRUDWLRQ
1XPEHUJLYHQE\WKH       'HIHQGDQW5HVSRQGHQW (First, middle, last name)                           &DVH1XPEHU
&LUFXLW&OHUN


                                6WRS'RQRWFRPSOHWHWKHIRUP7KHVKHULIIZLOOILOOLQ WKHIRUP 

'2127FRPSOHWH            0\QDPHLV                                                                         DQG,VZHDUXQGHURDWK
WKLVVHFWLRQ7KH                            First, Middle, Last
VKHULIIZLOOFRPSOHWH
LW
                            WKDW,VHUYHGWKHSummons DQG&RPSODLQW3HWLWLRQRQWKH'HIHQGDQW5HVSRQGHQW

                                                                                                    DVIROORZV
                            First, Middle, Last

                                   F    3HUVRQDOO\RQWKH'HIHQGDQW5HVSRQGHQW
                                        0DOH F       )HPDOH F $SSUR[$JH                            +DLU&RORU
                                        +HLJKW           :HLJKW
                                        2QWKLVGDWH                                 DWWKLVWLPH                     F DP F SP
                                        $GGUHVV
                                        &LW\6WDWH=,3

                                   F    $WWKH'HIHQGDQW5HVSRQGHQW¶VKRPH
                                        2QWKLVGDWH                     DWWKLVWLPH                                 F DP F SP
                                        $GGUHVV
                                        &LW\6WDWH=,3
                                        $QGOHIWLWZLWK
                                                             First, Middle, Last
                                        0DOH F      )HPDOH F          $SSUR[$JH
                                        DQGE\VHQGLQJDFRS\WRWKLVGHIHQGDQWLQDSRVWDJHSDLGVHDOHGHQYHORSHWRWKH
                                        DERYHDGGUHVVRQ                                 

                                   F    2QWKH&RUSRUDWLRQ¶VDJHQW
                                                                              First, Middle, Last
                                        2QWKLVGDWH                                 DWWKLVWLPH                     F DP F SP
                                        $GGUHVV
                                        &LW\6WDWH=,3




686                                                        3DJH RI                                                      
         Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 28 of 34 Page ID #33
                                      (QWHUWKH&DVH1XPEHUJLYHQE\WKH&LUFXLW&OHUNBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

'2127FRPSOHWH
.
                       %\
WKLVVHFWLRQ7KH
VKHULIIRUSULYDWH
SURFHVVVHUYHUZLOO
FRPSOHWHLW          Signature                                 )((6
                                                                 %\FHUWLILHGUHJLVWHUHG       
                                                                 6HUYLFHDQG5HWXUQ            
                       Print Name                                0LOHV                         
                                                                 7RWDO    




686                                  3DJH RI                                                          
Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 29 of 34 Page ID #34                                 FILED
                                                                                         Massac Co. Circuit Court
                                                                                                1st Judicial Circuit
                                                                                         Date: 5/15/2020 2:10 PM
                                                                                                 Sandra M. Riepe


                                IN THE CIRCUIT COURT
                               FIRST JUDICIAL CIRCUIT
                              MASSAC COUNTY, ILLINOIS

THOMAS JOHNSON,                            )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )       Case No.: 2020-L-2
                                           )
JAMES A. McQUAGGE,                         )
                                           )       JURY DEMAND OF TWELVE
CRETE CARRIER CORPORATION,                 )
                                           )
       Defendant.                          )

                    NOTICE OF FILING OF RETURN OF SERVICE

       COMES NOW Plaintiff, by his attorney, and files the Return of Service on Defendant Crete

Carrier Corporation in the above-styled case.     On May 6, 2020, Defendant Crete Carrier

Corporation, was served by Action Legal Process by leaving copies of the Summons and

Complaint with Cathy Wilken, Registered Agent, at Crete Carrier Corporation, 400 NW 56th

Street, Lincoln, NE 68528. Attached hereto is a copy of the executed Process Server's Return of

Service.

                                    WALTON TELKEN, LLC

                                    /s/ Micah S. Summers
                                    Micah S. Summers #6284093
                                    241 N. Main Street
                                    Edwardsville, Illinois 62025
                                    (618) 307-9880 (Telephone)
                                    (618) 307-9881 (Fax)
                                    E-mail: msummers@waltontelken.com
                                    ATTORNEYS FOR PLAINTIFF




                                      Case No. 2020-L-2
                                         Page 1 of 2
Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 30 of 34 Page ID #35




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the foregoing was sent through

the Court’s electronic filing system and via U.S. Mail, postage prepaid to the following:

Crete Carrier Corporation
400 NW 56th Street
Lincoln, NE 68528
Defendant

on this 15th day of May, 2020.


                                             /s/ Micah S. Summers




                                       Case No. 2020-L-2
                                          Page 2 of 2
Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 31 of 34 Page ID #36
Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 32 of 34 Page ID #37                                     FILED
                                                                                             Massac Co. Circuit Court
                                                                                                    1st Judicial Circuit
                                                                                             Date: 5/15/2020 2:10 PM
                                                                                                     Sandra M. Riepe


                                  IN THE CIRCUIT COURT
                                 FIRST JUDICIAL CIRCUIT
                                MASSAC COUNTY, ILLINOIS

THOMAS JOHNSON,                               )
                                              )
       Plaintiff,                             )
                                              )
vs.                                           )      Case No.: 2020-L-2
                                              )
JAMES A. McQUAGGE,                            )
                                              )      JURY DEMAND OF TWELVE
CRETE CARRIER CORPORATION,                    )
                                              )
       Defendant.                             )

                              RETURN OF NON EST SERVICE

       COMES NOW Plaintiff, by his attorney, and files the Return of Non Est Service on
Defendant James A. McQuagge. KMS Process indicated that service of alias summons was
attempted on May 2, 2020 but was unsuccessful due to Defendant James A. McQuagge no longer
living at that address. Attached hereto is a copy of the executed Process Server's Affidavit of Non-
Service.
                                      WALTON TELKEN, LLC

                                      /s/ Micah S. Summers
                                      Micah S. Summers #6284093
                                      241 N. Main Street
                                      Edwardsville, Illinois 62025
                                      (618) 307-9880 (Telephone)
                                      (618) 307-9881 (Fax)
                                      E-mail: msummers@waltontelken.com
                                      ATTORNEYS FOR PLAINTIFF




                                         Case No. 20-L-2
                                           Page 1 of 2
Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 33 of 34 Page ID #38




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the foregoing was sent through

the Court’s electronic filing system and via U.S. Mail, postage prepaid to the following:

Crete Carrier Corporation
400 NW 56th Street
Lincoln, NE 68528
Defendant

on this 15th day of May, 2020.


                                             /s/ Micah S. Summers




                                        Case No. 20-L-2
                                          Page 2 of 2
      Case 3:20-cv-00488-GCS Document 1-1 Filed 05/27/20 Page 34 of 34 Page ID #39


                                                      AFFI DAVIT OF NON-SERVICE

  Case:        Court:                                                     County:                       Job:
  2020L2       lN THE CtRCtUT COURT FtRSTJUDtCtAL CtRCUtT                 MASSAC, IL                    4511106 (0s01 20-   1   )
  Plaintiff / Petitioner:                                                 Defendant / Respondent:
 THO MAS JO HNSO N
                                                                          JAMES A, McQUAGGE
  Received by:                                                            For:
 Kl\y'S Process                                                           Walton Telken, LLC
 To be served upon:
 JAMES A, McQUAGGE

l, Kim Shaw, being duly sworn, depose and say: I am over the age of 18 years and not a party to
                                                                                                this action, and that within the boundaries
of the state where servtce was effected, I was authorized by law to make service of the documents
                                                                                                   and rnformed said person of the
contents herein

Recipient Name / Address: JAMES A. MceUAGGE, 1889        E   shore Dr, Dallas,   rxr52jl
Manner ofService:         Bad Address
Documents:                   Alias summons - James McQuagge (lssued 4-30-20).pdf, complaint (FS 3-1g-20).pdf

Additional Comments:
1) Unsuccessful Attempt: May 2, 2020,2:56 pm cDT ar 1899 E Shore Dr, Dallas, rx15217
James A. McQuagge no longer lives at this address. The current resident, Hispanic, has been here for      g years,


                                                                           Subscribed ond sworn to bet'ore me by the offiont who is




Kim Shaw                                   Date
                                                                                    Public
                                                                                                                                      'l-2?-ax
                                                                                                   Commission Expires




                                                                                                      JANESSA B BOYETT
                                                                                                        NOTABY PUBLIC
                                                                                                        STATE OFTEXAS
                                                                                                   MY COMM. EXP.7/24/22
                                                                                                    NOTARY tD 1129720;-,5
